81960: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13654: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81960


Short Caption:OHM VS. DIST. CT. (CITY OF HENDERSON)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - CR002297, CR002298Classification:Original Proceeding - Criminal - Certiorari


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerNathan OhmKelsey L. Bernstein
							(Nevada Defense Group)
						Damian Robert Sheets
							(Nevada Defense Group)
						


Real Party in InterestCity of HendersonMarc M. Schifalacqua
							(Henderson City Attorney)
						


RespondentKathleen E. Delaney


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


10/19/2020Filing FeeFiling Fee Waived - Criminal.  (SC)


10/19/2020AppendixFiled Appendix to Petition for Writ - Vol. I.  (SC)20-38285




10/19/2020AppendixFiled Appendix to Petition for Writ - Vol. II.  (SC)20-38286




10/19/2020AppendixFiled Appendix to Petition for Writ - Vol. III.  (SC)20-38288




10/19/2020MotionFiled Petitioner's Motion for Leave to File Petition for Writ of Certiorari in Excess of Type Volume Limitations.  (SC)20-38290




10/19/2020Petition/WritFiled Petition for Writ of Certiorari.  (STRICKEN PER ORDER FILED 12/17/20).  (SC)


11/25/2020MotionFiled Real Party in Interest's Motion to Consolidate Nevada Supreme Court Cases 81714 and 81960. (SC).20-43072




11/25/2020AppendixFiled Real Party in Interest's Appendix to Motion for Consolidation 81960 Vols 1-2. (SC).20-43073




11/25/2020MotionFiled Petitioner's Non-Opposition to City of Henderson's Motion to Consolidate Nevada Supreme Court Cases 81714 and 81960. (SC).20-43079




12/17/2020Order/ProceduralFiled Order Granting, In Part, Motion to Exceed Type-Volume Limitation and Directing Answer.  We therefore grant petitioner's motion, in part, and will permit him to file a petition not to exceed 10,000 words.  Petitioner shall have 14 days from the date of this order to file and serve a petition that complies with this order.  The clerk of this court shall strike the petition filed on October 19, 2020.  Real party in interest, on behalf of respondents, shall have 28 days from the date petitioner serves his petition to file and serve an answer.  Real party in interest's answer may include up to 10,000 words.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  No further motions to exceed the page limit or type-volume limitation will be granted.  (SC)20-45691




12/28/2020MotionFiled Petitioner Nathan Ohm's Motion to Extend Time to File Original Petition.  (SC)20-46715




12/29/2020MotionFiled Real Party in Interest's Non-Opposition to Petitioner Nathan Ohm's Motion to Extend Time.  (SC)20-46779




01/25/2021Petition/WritFiled Petition for Writ of Certiorari. (SC)21-02266




02/03/2021Order/ProceduralFiled Order Granting Motion.  Petitioner's motion for an extension of time to file the original writ petition is granted.  The petition was filed on January 25, 2021.  (SC)21-03299




02/22/2021BriefFiled Real Party in Interest's Answer to Petition for Writ of Certiorari. (SC)21-05145




02/22/2021AppendixFiled Real Party In Interest's Appendix to Answer to Petition for Writ of Certiorari. (SC)21-05147




03/24/2021BriefFiled Petitioner's Reply in Support of Petition for Writ of Certiorari. (SC)21-08478




03/30/2021MotionFiled Real Party in Interest's Motion to Strike Reply as Untimely. (SC)21-09208




03/30/2021MotionFiled Petitioner's Declaration in Opposition to Real Party in Interest's Motion to Strike as Untimely. (SC)21-09261




04/12/2021Order/ProceduralFiled Order Denying Motion.  Real party in interest has filed a motion to strike petitioner's reply in support of petition as untimely.  Petitioner opposes the motion.  Having considered the documents, the motion is denied.  (SC)21-10367




03/14/2022Notice/IncomingFiled Real Party in Interest's Notice of Supplemental Authorities. (SC)22-08058




04/29/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn2[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/EC/MG (SC)22-13654




05/24/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-16485




05/24/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View